Citation Nr: 1618604	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-13 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for right knee tendonitis.

4.  Entitlement to service connection for leukocytosis.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marvin L. Richardson, Agent



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000 and from January 2003 to July 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Nashville, Tennessee respectively.  The RO in St. Petersburg, Florida currently has original jurisdiction over the Veteran's claims.

In an October 2010 statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge. 

This appeal was previously before the Board in July 2013, at which time it was remanded for further development.  It is now returned to the Board.

The Board notes that the Veteran in December 2015 signed a VA Form 21-22 in favor of the American Legion.  That organization, however, did not also sign the form.  Consequently, the Veteran remains represented by the individual listed on the title page of this action .

The issues of entitlement to service connection for right ankle sprain, right knee tendonitis, leukocytosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have residuals of a TBI.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in November 2007.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a Level II TBI evaluation in December 2008 and a VA examination in April 2014.  

Here, neither the Veteran nor his representative has submitted evidence to rebut the presumption of competence with respect to any VA examiner.  The Board has considered the arguments of the representative as to the competence of the examiner, and finds them meritless.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Analysis

The Veteran claims that his TBI began as the result of exposure to three blasts while serving in Iraq from 2003 to 2004. 

The service treatment records are silent for any complaints, diagnosis, or treatment of TBI.  A January 2004 Post-Deployment Health Assessment shows that the Veteran was unable to perform his duties in a combat environment and was referred for mental health evaluation.  

A December 2007 VA magnetic resonance image (MRI) of the Veteran's brain was considered unremarkable.

A December 2008 VA outpatient polytrauma consultation record reflects that the Veteran underwent further evaluation for traumatic brain injury.  He had a history of exposure to three different events in which he was approximately 30 to 50 feet from an improvised explosive device (IED).  He felt a blast wave but did not have blast-related confusion, loss of consciousness, or immediate post traumatic amnesia.  He described symptoms of anxiety and sleep difficulty since those events.  The examiner noted the Veteran's treatment for posttraumatic stress disorder (PTSD) and associated symptoms.  Upon clinical evaluation, the assessment included a history of blast exposure "without evidence of traumatic brain injury."

A November 2008 VA treatment record shows that the Veteran was sent a letter that advised him of his positive initial traumatic Brain Injury Screening.  He was informed that this "did not necessarily meant that he had brain injury," but a second more detailed examination was recommended.  It was noted that this would enable a more detailed in depth assessment of whether he had a brain injury and if further medical services would be helpful.

A December 2008 TBI Second Level Evaluation reflects that the Veteran was exposed to three blast episodes due to an IED, rocket propelled grenade (RPG), and mortar.  The Veteran reported that he was approximately 30 to 50 feet from an IED blast.  The Veteran denied any loss of consciousness, disorientation or confusion, and post-traumatic amnesia.  It was noted the skull/cranium was not penetrated and the Veteran was wearing a helmet.  The Veteran reported that he had prior and current treatment for a TBI.  He indicated that he had been told he was acting differently.  The Veteran reported neurobehavioral symptoms of feeling dizzy, loss of balance, poor coordination and clumsy, headaches, nausea, vision problems, sensitivity to light and noise, hearing difficulty, numbness or tingling in parts of the body, loss of appetite or increased appetite, poor concentration, forgetfulness, difficulty making decisions, and slowed thinking.  The examiner noted the Veteran did feel a blast wave though he did not have any blast related confusion, loss of consciousness, or immediate post-traumatic amnesia.  The examiner concluded that the findings were not consistent with a diagnosis of TBI.  It was the examiner's clinical judgment that the current clinical symptoms presentation was most consistent with behavioral health conditions such as PTSD and depression.

A May 2012 VA outpatient neurology consultation record at the Viera, Florida, Community Based Outpatient Clinic (CBOC) reflects that the Veteran was a new patient with a history of migraines and balance issues.  "Possible TBI?" was noted and an evaluation was requested.  The Veteran gave a history of exposure to three blasts from incendiary explosive devices in service.  He reported a concussion on one occasion and that he was dazed on the other two incidents.  The negative 2007 brain MRI was noted and that the Veteran "had not received a Level II evaluation by the Rehab TBI Clinic."  Upon examination, the impression was chronic post-traumatic headaches, status post -concussion in 2004, and PTSD.  The examining neurologist recommended that the Veteran "may benefit [from] a Level II evaluation by the Rehab TBI Clinic" at the VA medical center (VAMC) in Orlando and deferred to the Veteran's primary care physician to place the referral.

The Veteran was afforded a VA examination in April 2014 during which the examiner determined that the Veteran does not now and has never had a TBI.  The examiner noted a review of the in-person examination and claims file, to include the December 2008 TBI second level evaluation.  The Veteran reported symptoms of tinnitus, headaches with eye irritation, dizziness, nausea, and heartburn.  The Veteran also reported a history of short-term memory issues, decreased concentration and attention span, insomnia, sporadic slurred speech, anger management problems, and anxiety/ depression.  Assessment of TBI related- cognitive impairment and subjective symptoms of TBI were identified as complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  He had normal judgment and routinely appropriate social interactions.  He was always oriented to person, time, place, and situation, and he had normal motor activity level.  There was normal visual spatial orientation and three or more subjective symptoms that mildly interfere with work, daily living, family, or other close relationships.  The examiner noted one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  The Veteran was able to communicate and comprehend spoken and written language.  He had normal consciousness.  The examiner found no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner noted the Veteran had an essentially normal neurological examination.  The examiner opined that it is not at least as likely as not that the disorder had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  The rationale was that the Veteran had a personal history of IED blast exposure but no objective evidence of TBI residuals found on examination.  

Based on a review of the evidence, the Board finds that service connection for a TBI is not warranted.

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as the circumstances of his three in-service blasts, to the extent that he was capable of observing them.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.)  The Board finds that any claimed residual of a TBI is not credible.  The issue of whether the Veteran has a TBI diagnosis is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran does not report that he has the requisite medical expertise to provide a diagnosis in this manner.  Moreover, his assertions are counter to the findings of the December 2008 TBI Second Level Evaluation and the April 2014 VA examination which found no diagnosis of a TBI.

Relying on the medical findings of the VA examiners, who found no evidence to diagnosis a TBI and the Veteran's reported symptoms related to the incidents in question, the Board finds that the most probative and credible evidence establishes that the Veteran did not suffer a traumatic brain injury in in-service.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

While a November 2008 VA treatment record shows a positive TBI screen and a May 2012 VA treatment record questions whether the Veteran has a TBI, subsequent examination revealed no evidence of a TBI.  Furthermore, the December 2008 TBI Second Level Evaluation found the Veteran's presentation was more consistent with behavioral health conditions such as PTSD and depression, rather than a TBI.

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a TBI during the appeal period.  Further, there is no evidence that he had a TBI prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a TBI is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  A review of an April 2014 Supplemental Statement of the Case identifies VA examinations performed on April 4, 2014 for the service connection claims for the right ankle sprain, right knee tendonitis, and leukocytosis.  On review, it does not appear that the identified VA examination reports have been associated with the record, to include the Virtual VA paperless claims processing system or the Veterans Benefits Management System (VBMS).  Therefore, the AOJ should associated these outstanding relevant VA records with the claims file.

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with his service connection claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate the outstanding April 4, 2014 VA examination reports for the right ankle sprain, right knee tendonitis, and leukocytosis service connection claims with the claims file.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


